PER CURIAM.
There is nothing in the record before us satisfying us, against the decree of the court below, that the patents subsequently taken out-by appellant, the subject-matter of this bill, are not improvements of the patents assigned by appellant to appellees, within the meaning of the contract between appellant and appellees; and there is nothing in the record that satisfies us that there has been, on the part of appellees, any breach of such contract respecting such subsequent patents as would entitle appellant to the enjoyment of such patents, notwithstanding his contract with appellees.
The. decree of the Circuit Court is, accordingly affirmed.